Exhibit 10.44
SCHERING-PLOUGH RETIREMENT BENEFITS EQUALIZATION PLAN
(As Amended and Restated as of November 4, 2009)
I. Purpose of Plan
The purpose of this Plan is to provide a means of equalizing the benefits of
those employees participating in the Schering-Plough Corporation Retirement Plan
(the “Retirement Plan”) whose benefits under the Retirement Plan are or will be
limited by application of the Employee Retirement Income Security Act of 1974
(“ERISA”) and the Internal Revenue Code of 1986 or as subsequently amended (the
“Code”).
II. Administration of the Plan
The Plan shall be administered by the Committee, and all questions arising in
connection with the Plan shall be determined by the Committee. The Committee may
employ and rely upon such legal counsel, such actuaries, such accountants, and
such agents as they may deem advisable. Decisions of the Committee shall be
conclusive and binding upon all persons. The Committee may delegate in writing
part or all of its authority under this Plan to such party or parties as it may
deem necessary or appropriate.
III. Participation in the Plan
All members of the Retirement Plan shall become Participants in this Plan
whenever their compensation or benefits under the Retirement Plan as from time
to time in effect exceed the limitations on eligible compensation and/or
benefits imposed by Sections 401 and 415 of the Code, respectively.
IV. Compensation and Benefit Limitations
For purposes of this Plan and the Retirement Plan, the limitations on eligible
compensation under Section 401(a)(17) of the Code shall be deemed to be reached
when a Participant’s eligible compensation under the Retirement Plan, commencing
January 1, 2009, exceeds $245,000 or such other amount as the Secretary of the
Treasury shall pronounce. The limitations imposed by Section 415 of the Code
shall be deemed to be reached when the benefits otherwise payable to the
Participant in the Retirement Plan for a given plan year would exceed the
maximum allowable under the Code. The limitations imposed by Section 401(a)(4)
shall be deemed to be reached to the extent that any Participant’s benefit in
the Retirement Plan is reduced by virtue of the application of applicable
nondiscrimination testing to the Participant’s benefits under the Retirement
Plan or to a voluntary early retirement program (or any similar program) under
the Retirement Plan.
V. Amount of Supplemental Benefits
Each eligible member of the Retirement Plan and his or her beneficiaries shall
receive a supplemental pension benefit (a “Supplemental Benefit”) equal to the
benefit which would have been payable to them under the Retirement Plan, without
regard for any provision therein incorporating limitations imposed by
Section 401 or 415 of the Code, to the extent that such benefit otherwise
payable under the Retirement Plan exceeds the benefit limitations as described
in Section IV of this Plan. For purposes of the preceding sentence, and solely
with respect to a Participant who also participates in the Schering-Plough
Supplemental Executive Retirement Plan (the “SERP”), the benefit which would
have been payable to such eligible member under the Retirement Plan without
regard to the aforesaid limitations shall be calculated by substituting

 



--------------------------------------------------------------------------------



 



the eligible member’s “Earnings” under the SERP for his or her “Compensation”
under the Retirement Plan for periods prior to the eligible member’s “Separation
from Executive Service” under the SERP. Notwithstanding the foregoing, the
benefit of any Participant in the Pilots’ and Chauffeurs’ Supplemental
Retirement Plan (the “Pilots’ Plan”) under this Plan shall be reduced, but not
below zero, by the benefit payable to such Participant under the Pilots’ Plan.
VI. Form and Timing of Payment of Supplemental Benefit
     1. Definitions. For purposes of this Article VI, the following words shall
mean as follows:
          “Applicable Actuarial Assumptions” shall mean the applicable interest
rate and mortality table under the Retirement Plan except:
               (i) with respect to the conversion of a SERP Eligible
Participant’s Supplemental Benefit to a lump sum (or, with respect to amounts
that must be paid in a form that is equivalent to a form available under the
Retirement Plan, the pre-conversion lump sum equivalent), that the interest rate
and mortality table to be used shall be the interest rate and mortality table
used to calculate the lump sum benefit in the SERP, and that the value of the
early retirement subsidy provided under the Retirement Plan shall only be
included in the value of the Supplemental Benefit provided under this Plan if
the value of the early retirement subsidy is included in the lump sum
supplemental benefit provided to the Participant or surviving spouse under the
SERP;
               (ii) with respect to the reconversion of that portion of a SERP
Eligible Participant’s Supplemental Benefit that is payable in a form available
under the Retirement Plan, the interest rate and mortality table to be applied
to convert the lump sum equivalent amount to the form of payment available under
the Retirement Plan shall be the applicable interest rate and mortality table
under the Retirement Plan;
               (iii) with respect to any Participant who is not a SERP Eligible
Participant, the interest rate and mortality table used to calculate the small
benefit cash out pursuant to Section 5 below shall be the interest rate and
mortality table used to calculate the automatic lump sum cash out under the
Retirement Plan, and the value of the early retirement subsidy provided under
the Retirement Plan shall only be included in the lump sum if the value of the
early retirement subsidy would have been included in an automatic lump sum
provided to the Participant or surviving spouse under the Retirement Plan at
such time.
          “Change of Control” shall mean the Merck Closing for persons hired by
the Company on or before such date and means a Change in Control (or a Change of
Control) of Merck & Co., Inc. as defined in the Merck & Co., Inc. Change in
Control Separation Benefits Plan, amended and restated as of the Merck Closing,
as it may be further amended from time to time and any successor to such plan
for persons hired by the Company after such date.
          “Change of Control Termination Date” shall mean the date, following a
Change of Control, as of which a Participant ceases to be an employee of the
Company or any of its affiliates.
          “Committee” shall mean the Merck & Co., Inc., Global Benefits and
Compensation Oversight Committee or its delegate.

-2-



--------------------------------------------------------------------------------



 



          “Company” shall mean Schering Corporation, provided that Merck Sharp &
Dohme Corp. and any entity that is a direct or indirect subsidiary of Merck
Sharp & Dohme Corp. shall not be treated as part of the Company.
          “Deferral Rate” shall mean, for each calendar quarter, a rate equal to
the actual yield on three-month U.S. Treasury bills as reported in the Wall
Street Journal on the first business day of such calendar quarter.
          “PTP Participant” shall mean any Participant who is involuntarily
terminated in connection with OBS Integration or the Productivity Transformation
Program during the period commencing on January 1, 2008 and ending on
December 31, 2009.
          “SERP Eligible Participant” shall mean any Participant who is eligible
to participate in the SERP at any time prior to the commencement of his or her
Supplemental Benefit.
          “Separation from Service” shall mean “separation from service” as
defined in regulations under Section 409A(a)(2)(A)(i) of the Code.
     2. Pre-1/1/09 Rules. Supplemental Benefits of a Participant who commences
Retirement Plan benefits prior to January 1, 2009 shall be payable as follows
(except as otherwise provided in this Article VI):
          (a) Linked Benefit. Such Supplemental Benefit shall be payable at the
same time and in the same form as applicable to such Participant’s benefits
under the Retirement Plan, including whatever optional benefits he or she may
have elected, determined using the Applicable Actuarial Assumptions.
          (b) BEP Only Accruals for SERP Eligible Participants. Notwithstanding
Section 2(a), the portion of a SERP Eligible Participant’s Supplemental Benefit
that accrued during any period (after December 31, 2007) when such SERP Eligible
Participant was not eligible to participate in the SERP shall be payable at the
same time and in the same form as applicable to such Participant’s benefits
under the Retirement Plan, including whatever optional benefits he or she may
have elected, determined using the Applicable Actuarial Assumptions. The amount
of these benefits shall be determined by converting the Supplemental Benefit to
a lump sum using the Applicable Actuarial Assumptions and reconverting such lump
sum amount to the applicable form of benefit elected under the Retirement Plan
using the Applicable Actuarial Assumptions.
     3. Post-12/31/08 Rules. Supplemental Benefits of a Participant who does not
commence Retirement Plan benefits before January 1, 2009 shall be payable as
follows (except as otherwise specifically provided in this Article VI):
          (a) General Rule. Except as otherwise provided herein, Supplemental
Benefits of a Participant who does not commence Retirement Plan benefits before
January 1, 2009 shall be payable in any such form that is available under the
Retirement Plan as the Participant shall elect in the manner established by the
Company (determined using the Applicable Actuarial Assumptions) and shall
commence on the latest of (i) the Participant’s Separation from Service;
(ii) the first day of the month coincident with or next following the date on
which the Participant reaches age 55; or (iii) January 1, 2009. If the
Participant fails to elect the form of his or her Supplemental Benefit under
this Section 3(a), he or she shall be deemed to have elected a life annuity (if
the Participant is unmarried on the date on which his or her Supplemental
Benefit commences) or a joint and 50% survivor annuity with the Participant’s

-3-



--------------------------------------------------------------------------------



 



spouse as beneficiary (if the Participant is married on the date on which his or
her Supplemental Benefit commences).
          (b) BEP Only Accruals for SERP Eligible Participants. Except as
otherwise provided herein, the portion of a SERP Eligible Participant’s
Supplemental Benefit that accrued during any period (after December 31, 2007)
during which such SERP Eligible Participant was not eligible to participate in
the SERP shall be payable in any such form that is available under the
Retirement Plan as the Participant shall elect in the manner established by the
Company (determined using the Applicable Actuarial Assumptions) and shall
commence on the later of (i) the Participant’s Separation from Service; (ii) the
first day of the month coincident with or next following the date on which the
Participant reaches age 55; or (iii) January 1, 2009. The amount of these
benefits shall be determined by converting the Supplemental Benefit to a lump
sum using the Applicable Actuarial Assumptions and reconverting such lump sum
amount to the applicable form of benefit elected at the time of benefit
commencement using the Applicable Actuarial Assumptions. If the Participant
fails to elect the form of his or her Supplemental Benefit under this
Section 3(b), he or she shall be deemed to have elected a life annuity (if he or
she is unmarried on the date on which his or her Supplemental Benefit commences)
or a joint and 50% survivor annuity with the Participant’s spouse as beneficiary
(if the Participant is married on the date on which his or her Supplemental
Benefit commences).
          (c) Disability. Notwithstanding Sections 3(a) and 3(b), the
Supplemental Benefit of a Participant who ceases to be employed by the Company
and its affiliates on account of disability pursuant to the terms of the
Retirement Plan and who does not commence Retirement Plan benefits before
January 1, 2009 shall be payable in any such form that is available under the
Retirement Plan as the Participant shall elect in the manner established by the
Company (determined using the Applicable Actuarial Assumptions) and shall
commence on the later of the date that the Participant attains age 65 or the
Participant’s Separation from Service. The provisions of this subsection (c)
shall apply to the Supplemental Benefit of a Participant who recovers from a
disability prior to attaining age 65 but is not restored to service with the
Company or any of its affiliates. Any remaining payments of a Participant’s
Supplemental Benefit that commenced prior to the commencement of his benefit
under the terms of the Retirement Plan pursuant to this subsection (c), shall be
recalculated and appropriately increased or decreased upon payment of the
Participant’s benefit under the Retirement Plan. If the Participant fails to
elect the form of his or her Supplemental Benefit under this Section 3(c), he or
she shall be deemed to have elected a life annuity (if he or she is unmarried on
the date on which his or her Supplemental Benefit commences) or a joint and 50%
survivor annuity with the Participant’s spouse as beneficiary (if the
Participant is married on the date on which his or her Supplemental Benefit
commences).
          (d) PTP Participants. The Supplemental Benefit of a PTP Participant
who does not commence Retirement Plan benefits before January 1, 2009 shall be
payable as follows (except as otherwise provided in this Article VI):
               (i) Grandfathered Benefit. With respect to the portion of the
Supplemental Benefit that was accrued and vested prior to January 1, 2005, such
Supplemental Benefit shall be payable at the same time and in the same form as
applicable to such PTP Participant’s benefits under the Retirement Plan,
including whatever optional benefits he or she may have elected under the
Retirement Plan, determined using the Applicable Actuarial Assumptions.
               (ii) Non-Grandfathered Benefit. With respect to the portion of
the Supplemental Benefit that was accrued or vested after December 31, 2004,
such Supplemental Benefit shall be payable in any such form that is available
under the Retirement Plan as the Participant shall elect in the manner
established by the Company (determined using the

-4-



--------------------------------------------------------------------------------



 



Applicable Actuarial Assumptions) and shall commence on the later of
(i) January 1, 2009 (or such later date as the Participant shall irrevocably
elect during a special election period in the fall of 2008); or (ii) the date
that the Participant attains age 55. If the Participant fails to elect the form
of his or her Supplemental Benefit under this Section 3(d), he or she shall be
deemed to have elected a life annuity (if the Participant is unmarried on the
date on which his or her Supplemental Benefit commences) or a joint and 50%
survivor annuity with the Participant’s spouse as beneficiary (if the
Participant is married on the date on which his or her Supplemental Benefit
commences).
               (iii) SERP Eligible PTP Participant. The Supplemental Benefit of
a PTP Participant who is also a SERP Eligible Participant and who does not
commence Retirement Plan benefits before January 1, 2009 shall be payable in
accordance with Section 3(d)(ii) above with regard to that portion of the
Supplemental Benefit that accrued after December 31, 2007 during a period when
the Participant was not eligible to participate in the SERP and in accordance
with Section 4 below with regard to that portion of the Supplemental Benefit
that accrued prior to January 1, 2008 or during periods in which the Participant
was eligible to participate in the SERP.
     4. SERP Accruals. Notwithstanding anything herein to the contrary other
than Section 6 below, the portion of a SERP Eligible Participant’s Supplemental
Benefit (and any survivor’s benefit payable to his or her surviving spouse under
this Plan) that was accrued prior to January 1, 2008 or while such SERP Eligible
Participant was participating in the SERP shall be paid in a lump sum
(determined using the Applicable Actuarial Assumptions), as soon as
administratively practicable after the Participant’s Separation from Service (or
death, as applicable). Any such Supplemental Benefit that is payable in a lump
sum may be deferred in accordance with the terms of the Schering-Plough
Corporation Savings Advantage Plan to the extent that such plan complies with
Section 409A of the Code in a manner that will not result in the incurrence of
Section 409A excise taxes to the Participant.
     5. Small Benefit Cash Out. Notwithstanding anything herein to the contrary
other than Section 4 above and 6 below, if, at any time, the present value of
the aggregate of a Participant’s remaining benefits under this Plan (and any
remaining survivor benefit payable to his or her surviving spouse or beneficiary
under this Plan) does not exceed $5,000 (determined using Applicable Actuarial
Assumptions) such remaining benefits shall be paid (to the Participant or his or
her surviving spouse or beneficiary, as applicable) in a single lump sum as soon
as administratively practicable calculated using Applicable Actuarial
Assumptions.
     6. Specified and Covered Employees. Notwithstanding anything herein to the
contrary, the Company shall defer payments under this Plan to any Participant
that it reasonably believes is a “covered employee” as defined in Section 162(m)
of the Code, if such payment would be subject to such Section’s limitation on
deductibility; provided, however, that such payment shall not be deferred to a
date later than the earliest date in the year in which such payment would not be
subject to such limitation. Notwithstanding anything herein to the contrary, any
payment to be made to a specified employee (as that term is defined under
Section 409A of the Code as applied to the Company’s deferred compensation
plans) that is triggered by a Separation from Service shall be delayed for a
period of six months. If a lump sum payment to a Participant commences later
than the 15th day of the month following the month in which the Participant’s
Separation from Service occurs, the Company shall, at the time of payment of
such lump sum, pay interest thereon from the 15th day of the month following the
month in which the Participant’s Separation from Service occurs to the date
payment is issued at the Deferral Rate, compounded quarterly. If an annuity
payment commences later than the 15th day of the month following the month in
which the Participant’s Separation from Service occurs, the Company shall, at
the time of the commencement of the annuity payments, pay in one lump sum the
amount of the annuity payments that would have been paid had the payment not
been delayed

-5-



--------------------------------------------------------------------------------



 



under this Section (and interest thereon at the aforementioned rate) from the
15th day of the month following the month in which the Participant’s Separation
from Service occurs to the date annuity payments commence.
     7. Change of Control. Notwithstanding anything herein to the contrary other
than Section 6 above, in the event that a SERP Eligible Participant experiences
a Change of Control Termination Date, the Supplemental Benefit of such SERP
Eligible Participant shall be paid in a lump sum (determined using Applicable
Actuarial Assumptions) reduced by the factors set forth on Annex A hereto
depending upon his or her age on the relevant Change of Control Termination Date
as soon as administratively possible following the Change of Control Termination
Date.
     8. Pre-Retirement Survivor Benefit. In the event that a Supplemental
Benefit accrues as a result of the Participant’s death prior to the commencement
of benefits under the Retirement Plan, such Supplemental Benefit shall be
payable to the Participant’s surviving spouse (provided that the spouse is
otherwise entitled to a pre-retirement death benefit under the Retirement Plan)
as follows:
          (a) Pre-1/1/09 Rules. If such a payment commences prior to January 1,
2009, the Supplemental Benefit shall be paid to the Participant’s surviving
spouse (provided that such spouse is eligible for a pre-retirement death benefit
pursuant to the terms of the Retirement Plan) at the same time and in the same
form as under the Retirement Plan (determined in accordance with the Applicable
Actuarial Assumptions).
          (b) Post-12/31/08 Rules. If such a payment commences after
December 31, 2008, the Supplemental Benefit shall be paid to the Participant’s
surviving spouse in a single life annuity for the surviving spouse’s lifetime
(determined in accordance with the Applicable Actuarial Assumptions) and
(i) with respect to Participants who are eligible for a pre-retirement death
benefit in accordance with the criteria set forth in Section 4.06(b)(i) of the
Retirement Plan such Supplemental Benefits shall commence on the Participant’s
date of death or, (ii) with respect to any other Participant, such Supplemental
Benefit shall commence on the later of what would have been the Participant’s
Normal Retirement Date or the date of the Participant’s death.
     9. Actual Payment Date. To the extent permitted by Section 409A of the
Code, payments shall be made as soon as administratively practicable after the
date specified in this Article VI, and in any event within the same calendar
year or, if later, by the fifteenth day of the third calendar month following
such specified date (or as otherwise permitted under Section 409A of the Code).
VII. Miscellaneous
     1. No Right of Employment. Neither the establishment of this Plan nor the
participation therein shall confer upon any person any right to be continued as
an employee of the Company or any affiliated company, and the Company reserves
the right to discharge any employee whenever in its sole judgment the interest
of the Company or any affiliated company so requires.
     2. Plan Expenses. All expenses of administering this Plan shall be borne by
the Company, to the extent they are not paid from any trust fund established by
the Company to help defray the costs of providing Plan benefits.
     3. Anti-alienation. No benefit under this Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, or subject to attachment, garnishment, or other legal
process.

-6-



--------------------------------------------------------------------------------



 



     4. Incapacity. If, in the opinion of the Committee, a person to whom a
benefit is payable under the Plan is unable to care for his or her affairs
because of illness, accident, or any other reason, any payment due the person,
unless prior claim therefore shall have been made by a duly qualified guardian
or other duly appointed and qualified representative of such person, may be paid
to some member of the person’s family, or to some other party who, in the
opinion of the Committee, has incurred expense for such person. Any such payment
shall be a payment for the account of such person and shall be a complete
discharge of liability under the Plan.
     5. Amendment. This Plan may be amended or terminated at any time by action
of the Committee. In the event of termination, no contributions shall be made
thereafter, except for contributions that are due for a year preceding the year
in which termination occurs and provided that no such amendment or termination
shall affect any right or obligation with respect to any contribution
theretofore made, or the rights of a participant, terminated participant, former
participant or beneficiary to receive amounts credited to his account.
     6. Top Hat Plan. The Plan is intended to constitute a nonqualified deferred
compensation arrangement maintained for a select group of management or highly
compensated employees within the meaning of Title I of ERISA. Benefits payable
under this Plan shall not be funded and shall be paid out of the general funds
of the Company and/or its affiliates.
     7. Payment of Taxes. The Company may withhold from any payment required to
be made under the Plan any federal, state or local taxes required by law to be
withheld with respect to such payment and such sums as the Company may
reasonably estimate are necessary to cover any other amounts for which the
Company may be legally liable and which may be assessed with regard to such
payment.
     8. Governing Law. The Plan shall be construed, administered, and enforced
under ERISA and the laws of the State of New Jersey, except where ERISA
controls.
     9. Claims Procedure. A person who believes that he or she is being denied a
Supplemental Benefit to which he or she is entitled under the Plan (hereinafter
referred to as a “Claimant”) may file a written request for such benefit with
the Committee, setting forth the claim. Upon receipt of a claim, the Committee
shall advise the Claimant that a reply will be forthcoming within ninety days
and shall, in fact, deliver such reply within such period. The Committee may,
however, extend the reply period for an additional ninety days for reasonable
cause. If the claim is denied in whole or in part, the Claimant shall be
provided an opinion, using language calculated to be understood by the Claimant,
setting forth: (i) the specific reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect his claim and an explanation why such material or
such information is necessary; (iv) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; (v) the time
limits for requesting a review under subsection (c) and for review under
subsection (iv) hereof; and (vi) a statement of the Claimant’s right to bring an
action under Section 502 of ERISA upon a claim denial on review.
     10. Request for Review. Within 60 days after the receipt by the Claimant of
the opinion described above, the Claimant may request in writing that the
Committee review its determination. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred and estopped from challenging the
determination.
     11. Review of Decision. Within 60 days after the Committee’s receipt of a
request for review, it will review the initial determination. After considering
all materials presented by

-7-



--------------------------------------------------------------------------------



 



the Claimant, the Committee shall render an opinion, drafted in a manner
calculated to be understood by the Claimant, setting forth the specific reasons
for the decision and containing specific references to the pertinent provisions
of this Plan upon which the decision is based and a statement of the Claimant’s
right to bring an action under Section 502 of ERISA. If special circumstances
require that the 60-day time period be extended, the Committee shall so notify
the Claimant and shall render the decision as soon as possible, but no later
than 120 days after receipt of the request for review.

-8-



--------------------------------------------------------------------------------



 



Annex A

                  Age on Change of Control         Termination Date      
Reduction Factor   64    
 
    4 %   63    
 
    8 %   62    
 
    12 %   61    
 
    16 %   60    
 
    20 %   59    
 
    26.6 %   58    
 
    32.5 %   57    
 
    37.8 %   56    
 
    42.6 %   55    
 
    46.9 %   54    
 
    50.9 %   53    
 
    54.7 %   52    
 
    58.3 %   51    
 
    61.7 %   50    
 
    64.9 %   49    
 
    67.7 %   48    
 
    70.1 %   47    
 
    72.1 %   46    
 
    74.0 %   45    
 
    75.8 %   44    
 
    77.5 %   43    
 
    79.1 %   42    
 
    80.6 %   41    
 
    82.0 %   40    
 
    83.3 %   39    
 
    84.5 %   38    
 
    85.6 %   37    
 
    86.6 %   36    
 
    87.6 %   35    
 
    88.6 %

